Citation Nr: 1438600	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-12 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Kimberly J. Syfrett, Attorney at Law


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.  This matter is before the Board of Veterans' Appeals (Board) from a December 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for CFS and assigned a 10 percent rating, effective March 1, 2002.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that his CFS is more severe than is contemplated by his current 10 percent rating.  Specifically, he contends that his disability picture more nearly approximates debilitating fatigue and cognitive impairment that is nearly constant and so severe as to restrict routine daily activities to less than 50 percent of his pre-illness level, or which waxes and wanes resulting in periods of incapacitation of at least six weeks total duration per year.  See April 2011 statement.  He was last examined by VA for this disability in February 2011.  Consequently, a contemporaneous examination to assess the current severity of this disability is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records relevant to CFS.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected CFS.  The record must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

3.  Then review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



